PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rydeen North America, Inc.
Application No. 16/504,561
Filed: 8 Jul 2019
For: VARIABLE REFLECTIVE DEVICE WITH INTERNAL VIDEO MONITOR
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 26, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned July 14, 2021, for failure to timely submit a reply to the non-
final Office action mailed April 13, 2021, which set a three (3) month shortened statutory period
for reply. On June 22, 2021, an inventor’s declaration and a specification, claims, and drawings
directed to a different application were filed. On December 1, 2021, a Notice of Abandonment
was mailed, stating that the reply filed June 22, 2021 was not a proper reply to the non-final
Office action mailed April 13, 2021 because the papers were directed to a different application.
The Notice of Abandonment also noted that applicant’s representative had emailed the examiner
stating a reply was intended to be filed, but that no reply was filed. On January 11, 2022, a
petition under 37 CFR 1.183 and 1.181 was filed, for waiver of the rules and to withdraw the
holding of abandonment. On April 15, 2022, a decision was mailed dismissing the petition. On April 27, 2022, a petition to revive the application was filed. On May 13, 2022, a decision was mailed dismissing the petition because a reply to the non-final Office action mailed April 13, 2021 had not been filed and because the proper petition fee had not been received. 

Receipt of the Certification of Micro Entity Status filed May 26, 2022 is acknowledged. Micro entity status will apply to the application.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment filed May 26, 2022, in response to the non-final Office action mailed April 13, 2021, (2) the petition fee of $525.00 (micro entity fee) paid April 27, 2022, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2872 for appropriate action in the normal course of business on the reply received May 26, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET